Per Curiam. On April 15th, we announced the adoption of new Rule 8.61 and stated that it was to become effective July 1, 1999. The sixty-day period shall commence running on July 1, 1999. If a person is in custody on July 1, 1999, the prosecuting attorney should file charges within sixty days of that date.   RULE 8.6. Time for Filing Formal Charge. If the defendant is continued in custody subsequent to the first appearance, the prosecuting attorney shall file an indictment or information in a court of competent jurisdiction within sixty days of the defendant’s arrest. Failure to file an indictment or information within sixty days shall not be grounds for dismissal of the case against the defendant, but shall, upon motion of the defendant, result in the defendant’s release from custody unless the prosecuting attorney establishes good cause for the delay. If good cause is shown, the court shall reconsider bail for the defendant.